DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Remarks and Amendments
Applicant’s response filed February 24, 2021 has been entered and are considered herein.  Any rejection not reiterated herein is withdrawn.
As an initial matter, it is noted that with respect to the rejection of claims 19-24 (now claims 19-24 and 27-37) for double patenting over claims 1-11 of US Patent No. 10,426,774, Applicants have requested that the rejection be held in abeyance.  Since the rejection still applies over the claimed invention, the rejection is maintained herein.
With regard to the rejection of claims 19-24 (now claims 19-24 and 27-37) under 35 USC 103(a), Applicants traverse the rejection on several grounds, each of which has been considered but was not found to be persuasive to overcome the rejection.  
Applicants first contend that KR108 does not teach or suggest the instantly claimed method, namely administering a YES1 inhibitor and a chemotherapeutic agent because dasatinib is disclosed in a list of 84 agents all described for the same use in the prior art.  Applicants contend that there would have been nothing in the KR018 reference which would have suggested choosing dasatinib from the list of described agents, nor does the reference describe that dasatinib is an inhibitor of Wnt/B-catenin signaling.  
Notably, in the description of dasatinib in a list of anticancer agents to be combined with the compound of formula (I) in KR018, there is no teach- away aspect in the present art applied. Attention is directed to MPEP 2141.02 (VI) which deals with references that  may “teach away” not be confused with “teaching away” citing a recent decision, In re Fulton (73 USPQ2d 1141). Note the following passage in Fulton at 1146: “The prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed in the ′198 application. Indeed, in the case cited by appellants, In re Gurley, we held that the invention claimed in the patent application was unpatentable based primarily on a prior art reference that disclosed two alternatives, one of which was the claimed alternative. Accordingly, mere disclosure of alternative designs does not teach away”.  
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").
Thus, the art explicitly suggests the use of dasatinib for the method of treating cancer relating to mutation or abnormality in the Wnt signal transmission system (claim 8) and it would not have been surprising for a combination of dasatinib (or any of the additional agents disclosed therein) with the compound of Chemical Formula 1 to be effective in doing so.
In response to Applicant’s argument that KR018 does not provide an explicit teaching that dasatinib is an inhibitor or Wnt/B-catenin signaling, the prior art need not suggest every property of a product in order for that product to be prima facie obvious under § 103. For example, in In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990), the claims were rejected under § 103, on the basis that the cited prior art reference would have made obvious the claimed method. Id. at 1575—76. The court held that “merely discovering and claiming a new benefit of an old process cannot render the process again patentable. . . . While the processes encompassed by the claims are not entirely old, the rule is applicable here to the extent that the claims and the prior art overlap.” Id. at 1578. See also In re Dillon, 919 F.2d 688, 693 (Fed. Cir. 1990) (The “discovery that a claimed composition possesses a property not disclosed for the prior art subject matter, does not by itself defeat a prima facie case.”).  “[f]rom the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing.” In re Papesch, 315 F.2d 381, 391 (CCPA 1963).  As such, dasatanib, necessarily possesses the properties described by Applicants whether or not the prior art explicitly describes those particular properties. 
 Further, it is noted that nothing in the presently claimed methods requires making a determination that dasatanib inhibits the Wnt/B-catenin signaling pathway.  Rather, the claim simply requires administration of dasatinib for treating Wnt/B-catenin active cancer.  A compound could be administered for cancer treatment to this patient population and not affect the recited signaling pathway, but still treat one or more symptoms of the cancer and read on the claimed invention.
KR018 further explicitly describes the development of an anticancer drug intended to be applied to patients who show resistance to conventional anticancer drugs due to Ras mutation or 
Finally, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  To properly combine references in a 103 rejection, it has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In the present instance, each prior art reference is at least reasonably pertinent to the others and also to the instant claims.  The references do in fact relate to dasatinib which is inseparable from its properties as a YES1 inhibitor as described above and would have been reasonably expected to treat cancer related to Wnt/B-catenin signaling at the very least in combination with the compounds of Chemical Formula 1 is KR018.  Finally, this argument is not persuasive since the teachings of Konecny et al. relate to dasatinib 

Election/Restrictions
In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
As indicated in the previous action, the Examiner searched the claimed invention based on the elected species above, wherein: the elected species was not found to be allowable over the prior art.  Since the scope described therein was not found to be in condition for allowance, it has not been expanded further.  






Status of Claims
Currently, claims 19-37 are pending in the instant application.  Newly submitted claims 25 and 26 are directed to a species that is independent or distinct from the species elected for examination:  the new claims recite that the YES1 inhibitor is a nucleic 
Since applicant has received an action on the merits for the originally elected species, this species has been constructively elected by original presentation for prosecution on the merits.  Further, had claims 25 and 26 been pending in the previous action, they would have been withdrawn as not reading on the species elected for examination.  Accordingly, claims 25-26 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 25 and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention and/or species. Claims 19-24 and new claims 27-37 read on an elected invention and species and are therefore under consideration in the instant application to the extent that they read on the elected embodiment. 

Claim Rejections - 35 USC § 103
Rejections:
Claims 19-24 and 27-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KR 20110135018 A (Full English translation provided in parent application) in view of Luu et al. Current Cancer Drug Targets (2004), vol. 4(8), pp. 653-671, Konecny et al. British Journal of Cancer (2009) 101, 1699-1708 and Lee et al., Cancer Research and Treatment, vol. 36, no. 4, 1 January 2004 (p. 246). 
Statutory Authority:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim Analysis:
The instant claims are drawn to a method of treating cancer comprising administering to a human subject having Wnt/B-catenin active cancer a YES1 inhibitor, wherein dasatinib is the elected YES1 inhibitor. 
Analysis:
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

(I).	KR20110135018A
KR20110135018A (KR018) is directed to a pharmaceutical composition for the treatment or prevention of a cancer comprising a compound of formula (I) (i.e., a chemotherapeutic agent) and dasatinib as a second anti-cancer drug (i.e., which is a YES1 inhibitor). The types of cancer includes colorectal, gastric, pancreatic, brain, lung, bladder, kidney, thyroid, colon, hematopoietic, melanoma, neuroblastoma and rhabdomyosarcoma, for example.1 KR018 teaches a method of treating a Wnt/β-catenin active cancer by using the YES1 inhibitor dasatinib together with a compound of formula 2 The composition may be administered to humans or animals.3 
“In determining the differences between the prior art and the claims, the question under Section 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious."  MPEP 2141.02 I. (citing Stratoflex, Inc. v. Aeroquip Corp., 218 USPQ 871 (Fed. Cir. 1983).  In this case, the prior art teaches the identical YES1 inhibitor dasatinib together in a composition with a chemotherapeutic agent (formula (I)) to treat cancer of instant claim 2 through a pathway identified as the Wnt/β-catenin pathway. The prior art publication does not specifically state that a subject is identified as having a Wnt/B-catenin active cancer (See claim language “determining whether a subject…”) in their method of treating cancer through Wnt/β-catenin pathway.  
However, given that the objective in the invention in KR018 is to provide the development of an anti-cancer drug replacing those drugs that showing anti-cancer resistance due to mutation of Ras gene, it would have been understood by the person of ordinary skill in the art that the invention of KR018 is meant to treat precisely the patients identified by the presently claimed step (a).  The means of solving the problem is to use the Wnt/β-catenin pathway as others have used the Ras/MAPK signal transduction pathway.4 
	“Factors that may be considered in determining level of ordinary skill in the art include:  (1) the educational level of the inventor; (2) type of problems encountered in the art; (3) prior art solutions to those problems; (4) rapidity with which innovations are made; (5) sophistication of the technology; and (6) the education level of active workers in the field.”  Envtl. Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696 (Fed. Cir. 1983) (citing Orthopedic Equip. Co. v. All Orthopedic Appliances, Inc., 707 F.3d 1376, 1381-82 (Fed. Cir. 1983)).  The above factors are not exhaustive, but are a guide.  Id.  
In this case, the education level of the inventor and the education level of active workers in the field of organic chemistry, as well as the high degree of sophistication required to solve problems encountered in the art, a person of ordinary skill in the art would likely have at least a college degree in the field of organic chemistry, with industry experience, i.e., a masters or doctorate level of skill and knowledge in the laboratory.  
	“Structural similarity between claimed and prior art subject matter, proved by combining references or otherwise, where the prior art gives reason or motivation to make the claimed compositions, create a prima facie case of obviousness.”  Takeda v. Alphapharm, 83 USPQ2d 1169 (Fed. Cir. 2007) (quoting In re Dillon, 919 F.2d 688, 692 (Fed. Cir. 1990).  “The ‘reason or motivation’ need not be an explicit teaching that the claimed compound will have a particular utility; it is sufficient to show that the claimed and prior art compounds possess a ‘sufficiently close relationship…to create an expectation,’ in light of the totality of the prior art, that the new compound will have ‘similar properties’ to the old.”  Aventis v. Lupin, 84 USPQ2d 1197 (Fed. Cir. 2007) (citing Dillion, 919 F.2d 692).  “Once such prima facie case is established, it falls to the applicant or patentee to rebut it, for example with a showing that the claimed compound has unexpected properties.” Id. 
In this case, the prior art is analogous art, as (1) the prior art reference is from the same field of endeavor as the claimed invention.  In re Bigio, 381 F.3d 1320, 1325 (Fed. Cir. 2004).  The instant invention would have been obvious to a person of ordinary skill in the art prior to the time of the instant invention to use the invention on a Wnt/β-catenin active cancer, because the 
In view of the art, that had been a finite number of identified, predictable potential solutions to the recognized need or problem, and a person having ordinary skill in the art could have pursued the known potential solution with reasonable expectation of success as taught in the prior art.  Accordingly, in view of all the analysis above, KR’018 renders the instant claims obvious. 
II.	Luu et al.
Luu teaches that Wnt/β-catenin signaling is tightly regulated at multiple cellular levels, the pathway itself offers ample targeting nodal points for cancer drug development. Abstract.  See also, p. 663, Table 2. 
“In determining the differences between the prior art and the claims, the question under Section 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious."  MPEP 2141.02 I. (citing Stratoflex, Inc. v. Aeroquip Corp., 218 USPQ 871 (Fed. Cir. 1983).  In this case, the prior art teaches the identical YES1 inhibitor dasatinib together in a composition with a chemotherapeutic agent (formula (I)) to treat cancer of instant claim 2 through a pathway identified as the Wnt/β-catenin pathway. The prior art publication does not specifically state that a subject is identified as having a Wnt/B-catenin active cancer (See claim language “determining whether a subject…”) in their method of treating cancer through Wnt/β-catenin pathway.  
However, given that the objective in the invention in KR018 is to provide the development of an anti-cancer drug replacing those drugs that showing anti-cancer resistance due to mutation of Ras gene, it would have been understood by the person of ordinary skill in the art 5 
	“Factors that may be considered in determining level of ordinary skill in the art include:  (1) the educational level of the inventor; (2) type of problems encountered in the art; (3) prior art solutions to those problems; (4) rapidity with which innovations are made; (5) sophistication of the technology; and (6) the education level of active workers in the field.”  Envtl. Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696 (Fed. Cir. 1983) (citing Orthopedic Equip. Co. v. All Orthopedic Appliances, Inc., 707 F.3d 1376, 1381-82 (Fed. Cir. 1983)).  The above factors are not exhaustive, but are a guide.  Id.  
In this case, the education level of the inventor and the education level of active workers in the field of organic chemistry, as well as the high degree of sophistication required to solve problems encountered in the art, a person of ordinary skill in the art would likely have at least a college degree in the field of organic chemistry, with industry experience, i.e., a masters or doctorate level of skill and knowledge in the laboratory.  
	“Structural similarity between claimed and prior art subject matter, proved by combining references or otherwise, where the prior art gives reason or motivation to make the claimed compositions, create a prima facie case of obviousness.”  Takeda v. Alphapharm, 83 USPQ2d 1169 (Fed. Cir. 2007) (quoting In re Dillon, 919 F.2d 688, 692 (Fed. Cir. 1990).  “The ‘reason or motivation’ need not be an explicit teaching that the claimed compound will have a particular utility; it is sufficient to show that the claimed and prior art compounds possess a ‘sufficiently close relationship…to create an expectation,’ in light of the totality of the prior art, that the new Aventis v. Lupin, 84 USPQ2d 1197 (Fed. Cir. 2007) (citing Dillion, 919 F.2d 692).  “Once such prima facie case is established, it falls to the applicant or patentee to rebut it, for example with a showing that the claimed compound has unexpected properties.” Id. 
In this case, the prior art is analogous art, as (1) the prior art reference is from the same field of endeavor as the claimed invention.  In re Bigio, 381 F.3d 1320, 1325 (Fed. Cir. 2004).  The instant invention would have been obvious to a person of ordinary skill in the art prior to the time of the instant invention to use the invention on a Wnt/β-catenin active cancer, because the instant invention teaches that the composition comprising formula (I) and an anti-cancer agent such as dastinib is effective and solves the problem by using Wnt/β-catenin pathway. 
Because Luu teaches that Wnt/β-catenin signaling is tightly regulated at multiple cellular levels, the pathway itself offers ample targeting nodal points for cancer drug development. Abstract.  See also, p. 663, Table 2. One skilled in the art would have been motivated to identify a subject with a Wnt/β-catenin active cancer in view of the teachings of Luu and in view of the teaching that the compound of Formula (I) in KR’018 treats cancer through the Wnt/β-catenin pathway.
In view of the art, that had been a finite number of identified, predictable potential solutions to the recognized need or problem, and a person having ordinary skill in the art could have pursued the known potential solution with reasonable expectation of success as taught in the prior art.  Accordingly, in view of all the analysis above, KR’018 and Luu render the instant claims obvious. 
III.	Konecny et al.

“In determining the differences between the prior art and the claims, the question under Section 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious."  MPEP 2141.02 I. (citing Stratoflex, Inc. v. Aeroquip Corp., 218 USPQ 871 (Fed. Cir. 1983).  In this case, the prior art teaches the identical YES1 inhibitor dasatinib together in a composition with a chemotherapeutic agent (formula (I)) to treat cancer of instant claim 2 through a pathway identified as the Wnt/β-catenin pathway. The prior art publication does not specifically state that a subject is identified as having a Wnt/B-catenin active cancer (See claim language “determining whether a subject…”) in their method of treating cancer through Wnt/β-catenin pathway.  
However, given that the objective in the invention in KR018 is to provide the development of an anti-cancer drug replacing those drugs that showing anti-cancer resistance due to mutation of Ras gene, it would have been understood by the person of ordinary skill in the art that the invention of KR018 is meant to treat precisely the patients identified by the presently claimed step (a).  The means of solving the problem is to use the Wnt/β-catenin pathway as others have used the Ras/MAPK signal transduction pathway.6 
	“Factors that may be considered in determining level of ordinary skill in the art include:  (1) the educational level of the inventor; (2) type of problems encountered in the art; (3) prior art Envtl. Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696 (Fed. Cir. 1983) (citing Orthopedic Equip. Co. v. All Orthopedic Appliances, Inc., 707 F.3d 1376, 1381-82 (Fed. Cir. 1983)).  The above factors are not exhaustive, but are a guide.  Id.  
In this case, the education level of the inventor and the education level of active workers in the field of organic chemistry, as well as the high degree of sophistication required to solve problems encountered in the art, a person of ordinary skill in the art would likely have at least a college degree in the field of organic chemistry, with industry experience, i.e., a masters or doctorate level of skill and knowledge in the laboratory.  
	“Structural similarity between claimed and prior art subject matter, proved by combining references or otherwise, where the prior art gives reason or motivation to make the claimed compositions, create a prima facie case of obviousness.”  Takeda v. Alphapharm, 83 USPQ2d 1169 (Fed. Cir. 2007) (quoting In re Dillon, 919 F.2d 688, 692 (Fed. Cir. 1990).  “The ‘reason or motivation’ need not be an explicit teaching that the claimed compound will have a particular utility; it is sufficient to show that the claimed and prior art compounds possess a ‘sufficiently close relationship…to create an expectation,’ in light of the totality of the prior art, that the new compound will have ‘similar properties’ to the old.”  Aventis v. Lupin, 84 USPQ2d 1197 (Fed. Cir. 2007) (citing Dillion, 919 F.2d 692).  “Once such prima facie case is established, it falls to the applicant or patentee to rebut it, for example with a showing that the claimed compound has unexpected properties.” Id. 
In this case, the prior art is analogous art, as (1) the prior art reference is from the same field of endeavor as the claimed invention.  In re Bigio, 381 F.3d 1320, 1325 (Fed. Cir. 2004).  
Alternatively, Luu teaches that Wnt/β-catenin signaling is tightly regulated at multiple cellular levels, the pathway itself offers ample targeting nodal points for cancer drug development. Abstract.  See also, p. 663, Table 2. One skilled in the art would have been motivated to identify a subject with a Wnt/β-catenin active cancer in view of the teachings of Luu and in view of the teaching that the compound of Formula (I) in KR’018 treats cancer through the Wnt/β-catenin pathway.
Further one skilled in the art would have been motivated to use dasatinib in view of the art that teaches its pharmaceutical efficaciousness in at least ovarian cancer.
In view of the art, that had been a finite number of identified, predictable potential solutions to the recognized need or problem, and a person having ordinary skill in the art could have pursued the known potential solution with reasonable expectation of success as taught in the prior art.  Accordingly, in view of all the analysis above, KR’018 in view of Luu and Konecny render the instant claims obvious. 
IV.	Lee et al.

Lee et al. teaches the use of HepG2 liver cancer cells for screening an antisense library expressed by M13 bacteriophages.  Growth inhibitory effects of the arrayed antisense molecules was scored.  Based on the teachings of Lee et al., the person of ordinary skill in the art would understand the value of identifying the RNAi molecules which reduce growth of the cells in any cancer causing pathway.  The Wnt/B-catenin pathway was known in the art from KR108 as being 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-24 and 27-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,426,774. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite a method of treating cancer in a subject in need thereof comprising first determining that the subject has a Wnt/B-catenin active cancer, and then administering a therapeutic amount of a YES1 inhibitor which is a nucleic acid, antibody or organic molecule capable of decreasing protein expression from the YES1 gene or decreasing the phosphorylation activity of YES1 protein.  Dependent patented claims specify an identical scope of cancers as in instant claim 20 as well as each cancer set forth in claims 28-37 (see patented claim 10).  Patented claim 3 limits .

Conclusion
No claims are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday through Thursday, 8:00 – 6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA L OTTON/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See p. 3 (claims 3, 6 and 7).
        2 See, English Translation of KR20110135018 at p. 17col. 2, 2nd full para. See also, p. 18, col. 2, 1st full para. And p. 20, col. 2, 2nd para. 
        3 See, Transl. at p. 19, col. 2, 2nd para. 
        4 See, Transl. at p, 10, last para. To p. 11, first para.
        5 See, Transl. at p, 10, last para. To p. 11, first para.
        6 See, Transl. at p, 10, last para. To p. 11, first para.